Citation Nr: 0032953	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-10 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for organic anxiety 
disorder and partial complex seizure disorder secondary to 
encephalitis inoculation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel 


INTRODUCTION

The veteran had active duty from November 1964 to November 
1966.  He also had subsequent periods of training duty with 
the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in March 1995 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that declined to reopen a claim 
for service connection for anxiety and seizures secondary to 
involvement in an encephalitis experiment.  


FINDINGS OF FACT

1.  The Board denied service connection for a seizure 
disorder in September 1986.

2.  The Board denied service connection for a psychiatric 
disorder in December 1991.

3.  The evidence presented since the Board decisions in 
October 1986 and December 1991 is new and so significant that 
this evidence must be considered to fairly decide the merits 
of the claims of entitlement to service connection for a 
seizure disorder and psychiatric disorder, respectively.


CONCLUSIONS OF LAW

1.  The Board decision in October 1986 denying service 
connection for a seizure disorder is final.  38 U.S.C.A. 
§§ 7103(a) and 7104 (West 1991 & Supp. 1999).

2.  The Board decision in December 1991 denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§§ 7103(a) and 7104 (West 1991 & Supp. 1999).

2.  New and material evidence having been submitted since the 
Board decisions in October 1986 and December 1991, the claims 
of entitlement to service connection for a seizure disorder 
and organic anxiety disorder, respectively, are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

Decision of the Board in May 1979 and in September 1986 
denied service connection for residuals of the 
encephalomyelitis inoculation.  The September 1986 decision 
specifically denied service connection for a seizure disorder 
secondary to the encephalomyelitis inoculation.  In December 
1991, the Board denied service connection for a psychiatric 
disability secondary to the encephalomyelitis inoculation.  
Evidence of record at the time of these Board decisions 
included service medical records that were negative for 
psychiatric disability and seizure disorder.  These records 
showed that the veteran participated in a volunteer research 
study in which he was inoculated with an encephalomyelitis 
vaccine.  The post service medical evidence of record showed 
that a psychiatric disorder was first shown medically in 
1985.  The psychiatric diagnoses included paranoid 
schizophrenia.  A seizure disorder was also first shown 
medically in 1985.  

Evidence that has been added to the record since the prior 
Board decisions includes VA records of medical evaluation and 
treatment dated in the 1990's.  On VA psychiatric examination 
in July 1992, the examiner commented that the veteran had 
encephalitis as a reaction to a project which he volunteered 
for but was unable to get out of, and this caused some 
emotional difficulty for him.  He gave some of the typical 
signs of post traumatic stress disorder and also showed signs 
of a paranoid schizophrenia.  

A report of VA hospitalization in March 1993 for observation 
and evaluation reflects diagnoses including history of 
seizure disorder and organic anxiety syndrome.  It was 
reported as history after the in- service testing, the 
veteran "apparently suffered cerebral damage and had 
repeated seizures, thereafter.  He relates that he refused 
further testing after testing was initiated and 'got in a lot 
of trouble'."  He related that 5 years after the incident, 
he experienced nightmares and extreme physiologic reactions 
to "people in white coats".   A report of VA psychiatric 
examination in February 1994 reflects a diagnosis of organic 
affective disorder. 

VA outpatient records disclose that the veteran was seen on 
numerous occasions in 1992 to 1996 for treatment of a seizure 
disorder and organic anxiety disorder.  In November 1994, the 
veteran was seen by a social worker in the mental health 
clinic.  He reported that his service connection claim was 
denied on the basis that the more accurate diagnosis was 
organic anxiety disorder.  He also reported that the VARO did 
acknowledge that his seizures resulted from medical 
exerimentation.  It was reported that his seizure disorder 
resulted from medical experiments.  

In April 1999, the veteran submitted a copy of a magazine 
article concerning a reunion of former participants in the 
United States Army's Whitecoats project.  The reunion 
commemorated the twenty-fifth anniversary of the closing of 
the program in which 2,300 Adventist service members 
volunteered for inoculations with experimental drugs.  

In a statement submitted at that time, the veteran claimed a 
Dr. N. told him the seizure disorder was due to participation 
in the research project.  A doctor in service told him he 
would have long term effects due to his high fever.  He 
claimed a physician told him he had scar tissue in the brain 
from the high fever.    

Legal Analysis.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  It must 
first be determined whether new and material evidence has 
been presented.  When a claimant presents a claim to reopen a 
previously final determination, there are three sequential 
steps that must be followed in analyzing the claim.  The 
first is determining whether, under the criteria set forth in 
38 C.F.R. § 3.156(a), the claimant has presented new and 
material evidence.  If new and material evidence has been 
submitted, the claim is reopened.  

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  The Board will consider whether new and material 
evidence has been submitted since the prior Board decisions 
in accordance with the holding in Hodge, supra. 

Nowhere in the additional evidence is there medical opinion 
that specifically attributes either the organic mental 
disorder or the seizure disorder to the encephalomyelitis 
inoculation in service.  Nonetheless, there is medical 
opinion that the veteran experienced emotional problems as a 
result of the inoculation.  It may also be reasonably implied 
from the summary of VA observation and evaluation in 1993 
that both the organic mental disorder and seizure disorder 
were related to apparent cerebral damage that followed the 
inoculation.  The Board finds that this additional evidence 
is not only new, but is also material.  It makes the record 
"more complete" and is so significant that it "must be 
considered in order to fairly decide the merits of the 
claim."  Hodge, 155 F.3d at 1363.  Accordingly, the Board 
concludes that claims are reopened.


ORDER

The claims for service connection for organic anxiety 
disorder and seizure disorder are opened.


REMAND

In view of the determination that new and material evidence 
has been submitted, the claim is REMANDED to the RO for the 
following development:

1.  The RO should obtain any recent VA 
outpatient treatment records for the 
claimed disabilities and associate them 
with the claims folder.

2.  The RO inform the veteran that he may 
wish to obtain and submit medical 
opinion, including from Dr. N., in 
support of his claim.

3.  The RO should arrange for special 
examination by a VA psychiatrist and 
neurologist.  The purpose of the 
examination is to determine whether the 
veteran suffers from an organic mental 
disorder due to the encephalomyelitis 
inoculation in service and whether his 
seizure disorder is the result of the 
same inoculation.  Any tests or studies 
necessary to answer these questions 
should be obtained.  The claims folder 
must be made available to the examiners 
for their review.  After a review of the 
claims folders, including the service 
medical records and the post service 
clinical record, the examiners should 
answer the following questions:  (1) Does 
the veteran suffer from an organic mental 
disorder, and, if so, what is the 
diagnosis; (2) Is it at least as likely 
as not that the organic mental disorder 
is the result of the Venezuelan equine 
encephalitis virus vaccine inoculation in 
service; and (3) Is it at least likely as 
not that the partial complex disorder is 
the result of the Venezuelan equine 
encephalitis virus vaccine?  In answering 
these questions, it would be helpful if 
the examiners would also address the 
question of whether the veteran sustained 
cerebral damage as a result of the 
inoculation.  The examiners should 
provide a rational for their opinions.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, after the claims 
are addressed on the merits, the veteran 
and his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 



